Citation Nr: 0304803	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  98-14 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1974.

The veteran's claim of entitlement to service connection for 
asthma was initially denied in a May 1977 rating decision.  
The veteran subsequently submitted a Notice of Disagreement 
regarding that issue, and, in April 1978, the RO responded by 
issuing a Statement of the Case (SOC).  However, the veteran 
did not submit a timely Substantive Appeal with respect to 
that issue.  Thus, the May 1977 rating decision became final.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied entitlement to 
service connection for asthma.  The veteran subsequently 
perfected an appeal regarding that issue.  During that stage 
of the appeal, the RO issued a SOC in July 1998 in which it 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for asthma.

In February 2000, the Board remanded this case to the RO for 
additional evidentiary development.  The requested 
development was subsequently completed, and, in April 2002, 
the RO issued a Supplemental Statement of the Case (SSOC) in 
which it continued to find that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for asthma.  The claims folder was 
subsequently returned to the Board for further appellate 
review.


REMAND

In October 2002, the Board received a signed statement from 
the veteran in which he indicated that he would like to 
appear at a personal hearing.  The Board subsequently issued 
a letter to the veteran requesting that he clarify what type 
of hearing he wanted.  In a signed statement dated in 
February 2003, the veteran indicated that he wishes to appear 
at a personal hearing before a traveling Member of the Board 
at the RO in Huntington, West Virginia.

Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  38 U.S.C.A. § 7107(b) (West 2002).  In light of the 
signed statement received from the veteran, the Board 
believes that a remand of this case is appropriate, in order 
to ensure that the veteran has been afforded with a full 
opportunity to appear for a personal hearing.

Accordingly, this case is remanded for the following:

The RO should take steps to schedule the 
veteran for a personal hearing, to be 
conducted by a traveling Member of the 
Board.  Appropriate notification should 
be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_____________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



